Fourth Court of Appeals
                                San Antonio, Texas
                                     October 8, 2020

                                   No. 04-19-00408-CV

                                    Buck MURRAY,
                                       Appellant

                                            v.

                           THE HONDO NATIONAL BANK,
                                    Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVCD-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

       Appellant’s motion for extension of time to file a motion for rehearing is GRANTED.
Appellant’s motion for rehearing is due on or before November 9, 2020.



                                                  ________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court